Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 1 of 8 PageID 1046




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FT. MYERS DIVISION

 ALEXIS SOTO FERNANDEZ,

         Plaintiff,

 v.                                                      Case No. 2:16-cv-841-FtM-38MRM

 TREES, INC. d/b/a TREES
 ACQUISITION, INC.,

         Defendant.
                                         /

               DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
                 MOTION TO CONTINUE TRIAL DUE TO THE COVID-19
              PANDEMIC AND REQUEST FOR EXPEDITED CONSIDERATION

         Defendant Trees, Inc. d/b/a Trees Acquisition, Inc. (hereinafter “Defendant”), through its

 undersigned attorneys, hereby files its Response in Opposition to Plaintiff’s Motion to Continue

 Trial Due to the Covid-19 Pandemic and Request for Expedited Consideration [DE 113], and in

 support thereof states as follows:

         Middle District of Florida Local Rule 3.09 provides that a trial may be continued for good

 cause. Typically, good cause precludes changing dates established by the court unless the schedule

 cannot be met despite the diligence of the party seeking the continuance. See Great Lakes

 Reinsurance v. Unplugged, 2019 WL 7423526, at *3 (M.D. Fla. May 20, 2019) quoting Sosa v.

 Airport Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998). The decision to continue a trial is within

 the sound discretion of the trial court. See Rance v. Rocksolid Granit USA, Inc., 489 F.App’x 314

 (11th Cir. 2012).

         In this case, the court has taken all necessary precautions to protect all participants. Further,

 a continuance will result in prejudice to Defendant and waste of the Court’s resources. Plaintiff




 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 2 of 8 PageID 1047




 has not established good cause for a continuance as the parties and counsel are ready for trial.

 Finally, Plaintiff has failed to comply with Local Rule 3.09(d).

 A.      The Court has Implemented Extensive Safety Procedures.

         On October 21, 2020, this honorable Court entered a Trial Scheduling Order setting this

 case for a jury trial beginning on Tuesday, December 1, 2020. [DE 104] Plaintiff did not object to

 this date, or otherwise indicate that either he or his counsel were concerned about moving forward

 with a trial due to COVID.

         Months prior, on June 3, 2020, the Court issued an Order implementing significant COVID

 procedures for the United States Courthouse and Federal Building in Fort Myers, Florida (“Fort

 Myers Federal Courthouse”). See In Re: Court Operations During Covid-19 Pandemic, Case No:

 2:20-mc-8-38FtM, Docket No. 1. Specifically, the Order requires that:

         every person over the age of two seeking to enter the Fort Myers Federal
         Courthouse, including the building’s tenants, must wear a mask or other face
         covering that covers the person's nose and mouth while in any public area of the
         courthouse (e.g., all public elevators, hallways, and bathrooms), unless otherwise
         directed by a law enforcement officer, guard, or Court official.


 Id. at 1.

         Additionally, the June 3, 2020 Order “incorporates by reference Chief Judge Steven D.

 Merryday’s [March 13, 2020] Order, Case No. 8:20-mc-20-T-23, which restricts visitors into the

 Middle District of Florida’s courthouses to protect public health and safety during the COVID-19

 pandemic.” Id.

         On July 9, 2020, Chief Judge Merryday revoked his March 13, 2020 Order, and replaced

 it with a new order restricting specific visitors from entering the courthouse.       See In Re:

 Restrictions on Visitors to the United States Courthouse in the Middle District of Florida, Case

 No: 8:20-mc-20-T-23, Docket No. 3.

                                                  2

 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 3 of 8 PageID 1048




         On September 14, 2020, Judge Merryday supplemented his July 9, 2020 Order to “further

 protect health and safety in the courthouse.” Id. at Docket No. 4. Specifically, Judge Merryday

 implemented the following health and safety procedures:

              a. face coverings required for all persons in any public area of the courthouse;

              b. no-contact temperature checks required upon entering the courthouse;

              c. hand sanitizer “available throughout the courthouse, including in each

                  courtroom”;

              d. no more than four people allowed on an elevator at one time;

              e. thorough sanitizing and cleaning of each courtroom and jury space before each

                  hearing and/or trial;

              f. regular cleaning and sanitizing of the first-floor atrium and security entrance area;

              g. accommodations for vulnerable persons;

              h. suspension of all public gatherings; and

              i. social distancing, including posted spacing signs throughout the courthouse and

                  ensuring “[e]ach meeting room and courtroom will offer ample space to comply

                  with the CDC’s six-foot spacing guideline.”

         In addition to these procedures, the courtroom in which this trial will be held has been

 specifically refitted to provide maximum protection through the use of social distancing, Plexiglas

 partitions and headsets.

         Accordingly, it is clear that the Middle District of Florida and this honorable Court have

 fully considered the COVID-19 pandemic and implemented the above-referenced processes and

 procedures for cases, such as this one, proceeding to trial.




                                                   3

 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 4 of 8 PageID 1049




         These numerous safety procedures will be in effect and offer sufficient protection for

 counsel and the parties. In fact, during the Final Pretrial Conference on November 12, 2020, the

 Court detailed the procedures to be used during the trial to reduce any risks associated with

 COVID, including limits on the number of individuals in the courtroom, use of masks and face-

 shields, and sanitizing procedures. Included in these safety protocols are specific steps to protect

 counsel including the ability to socially distance while at counsel table, separate podiums for each

 party’s counsel, and the option to wear a mask even while addressing the jury or witness. Further,

 the Court explained that the microphones to be used by the parties and the interpreter are strong

 enough to allow for the wearing of masks at all times, if preferred.

         The Court even asked counsel their opinion on allowing jurors to leave the courthouse

 during lunch or whether counsel preferred the jurors be restricted to avoid potential exposure.

 Counsel for both parties indicated that they had no objection to allowing the jurors to leave the

 courthouse during lunch. In fact, counsel for Plaintiff did not raise any concerns about COVID or

 the safety of the participants during the Conference.

         Further, a read of Plaintiff’s motion would lead one to believe that this trial would require

 the individuals involved to experience prolonged exposure to one another. On the contrary, this

 trial is expected to last only three to four days, as indicated in the parties’ jointly filed Case

 Management Report [DE 20] and the various Case Management Scheduling Orders [DE 85, 66,

 47, 29, 22]. Therefore, any potential exposure will be significantly limited, as any testimony will

 not span more than a few hours, and as required by the Court’s June 3, 2020 Order, everyone in

 the courtroom – including counsel, witnesses, jury members, and court staff – will be

 required to wear a mask when moving around the courtroom, and counsel and the parties




                                                  4

 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 5 of 8 PageID 1050




 will have the option of wearing a mask at all times. In Re: Court Operations During Covid-19

 Pandemic, Case No: 2:20-mc-8-38FtM, at 1.

          Plaintiff’s counsel also indicates that social distancing procedures will not always be able

 to be adhered to, however, there has been no indication whatsoever that social distancing during

 the trial will be an issue. Certainly social distancing has become the “new normal” in our society

 and all individuals and business have had to make adjustments. Although such measures may

 require some flexibility from all parties, social distancing and other preventive measures have been

 incorporated into every aspect of our reality, and the court has followed suit, as indicated in Judge

 Merryday’s September 14, 2020 Order, In Re: Restrictions on Visitors to the United States

 Courthouse in the Middle District of Florida, Case No: 8:20-mc-20-T-23, Docket No. 4, and the

 Court’s review of the safety protocols during the Final Pretrial Conference. To the extent counsel

 for Plaintiff is concerned about not being able to social distance at counsel table, counsel, Plaintiff

 and the interpreter can all wear masks when social distancing at counsel table is not possible1.

          In addition, Plaintiff’s counsel attempts to bolster his argument that this trial should be

 continued by relying on an order entered in the Southern District of Florida postponing all jury

 trials. However, the Southern District’s decision to postpone jury trials has no effect on the Middle

 District’s trial proceedings. The Southern District has a much higher positivity rate, and has not

 yet opened its courthouses.

          This Court has taken a different approach than the Southern District and instead has issued

 guidance and refitted courtrooms to allow in-person attendance to proceed in a safe manner.

 Notably, while the Middle District has had approximately one month to enter an order akin to the

 Southern District’s October 20, 2020 order, it has chosen not to follow suit. This Court has


 1
   In his Motion, Plaintiff inexplicably states that counsel will not be able to wear a mask while speaking, which is
 simply untrue. Likewise, witnesses who wish to do so may wear a face shield, thereby negating this concern.
                                                            5

 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 6 of 8 PageID 1051




 expressly chosen to move forward with trials using the plethora of safety protocols which have

 been implemented, and there is no reason we cannot do so in this case.

         Further, although Plaintiff’s counsel emphasizes that this is only a case for monetary relief,

 the Court’s various COVID Orders make no distinction between criminal and civil cases or denote

 the significance of one over the other.

 B.      A Continuance with result in Prejudice to Defendant and Waste of Court Resources.

         The prejudice to Defendant caused by a last-minute delay of this trial will be significant.

 Specifically, counsel for the Defendant has already orchestrated schedules for out-of-state

 witnesses to travel to Fort Myers during the first week of December to appear at trial and provide

 instrumental testimony for this case.

         Counsel and the parties have already re-arranged schedules to be in Fort Myers during the

 week of December 1 for this trial, requiring other obligations and deadlines to be postponed.

 Continuing the trial at this juncture of the case requires the witnesses to make new travel

 arrangements to come to the Fort Myers Federal Courthouse. There is also no guarantee that these

 witnesses will be available to appear on a later date. It is unfair for Defendant’s witnesses to be

 penalized and further inconvenienced by changing the date of trial at the midnight hour, especially

 after this Court set trial for a date certain nearly a month ago. Requiring Defendant to reschedule

 all of its witnesses, and re-prepare the case for trial will cause Defendant to extend significant time

 and resources.

         Furthermore, the Court has already held the final pretrial conference and extended judicial

 resources to try this case in one week. At this late date, the Court will be unable to set another

 case for trial, thereby causing further backlog and delay to the Court. When the case is finally set




                                                   6

 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 7 of 8 PageID 1052




 for trial, it will be necessary for the parties to attend another final pretrial conference, thereby

 extending additional resources and Court time.

 C.      The Parties are Ready for Trial.

         Plaintiff concedes in his motion that he “and his counsel are ready willing and able to

 proceed with trial.” [DE 113 at ¶ 17] Defendant is also “ready willing and able” to proceed to

 trial, and thus, there is no compelling reason for the Court to postpone this trial. A delay of several

 months will require the parties to spend additional time and resources re-preparing for this trial.

 Such duplication of effort and waste of resources is unnecessary, will further backlog the Court,

 and will be prejudicial to Defendant. As all of the parties and the Court are ready and prepared to

 proceed with trial in one week, there is not good cause for a continuance.

 D.      Plaintiff Failed to Comply with Local Rule 3.09(d).

         Local Rule 3.09 requires the party moving for a continuance of trial to certify to the Court

 that the moving party has been informed of the motion and consented to it. See Williamson v.

 Digital Risk, 2019 WL 1921906 (M.D. Fla. April 30, 2019). The motion filed by Plaintiff does

 not indicate that Plaintiff has been informed of the motion or that Plaintiff has consented to it.

 Plaintiff’s failure to comply with Local Rule 3.09(d) requires denial of the instant motion.

         Accordingly, being that this Court has implemented significant COVID safety procedures

 to ensure the safety of everyone involved in trial, all parties are ready and willing to proceed to

 trial, a continuance will result in prejudice to Defendant and waste of Court resources, and Plaintiff

 failed to comply with the local rules, Plaintiff’s motion for a continuance should be denied.

         WHEREFORE, for the reasons stated above, the undersigned requests that this Court

 proceed with trial on December 1, 2020 as scheduled, and deny Plaintiff’s Motion to Continue

 Trial Due to the Covid-19 Pandemic and Request for Expedited Consideration.


                                                   7

 7089893v.1
Case 2:16-cv-00841-SPC-MRM Document 117 Filed 11/23/20 Page 8 of 8 PageID 1053




                                                  /s/ Angelique Groza Lyons
                                                  Angelique Groza Lyons, Esq., FBN 118801
                                                  alyons@constangy.com
                                                  Jordan E. Koziol, Esq., FBN 1018610
                                                  jkoziol@constangy.com
                                                  CONSTANGY, BROOKS, SMITH &
                                                  PROPHETE, LLP
                                                  100 North Tampa Street, Suite 3350
                                                  Post Office Box 1840
                                                  Tampa, Florida 33601-1840
                                                  (813) 223-7166 / Fax: (813) 223-2515
                                                  Attorneys for Defendant

                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of November, 2020, a true and correct copy of
 the foregoing was filed with the Clerk of Court using the CM/ECF System, which will send an
 electronic notice of filing to the following:

         Ricardo R. Corona, Esq.
         CORONA LAW FIRM, P.A.
         3899 NW 7th St., 2nd Floor
         Miami, FL 33126
         rcorona@coronapa.com
         Attorney for Plaintiff
                                                  /s/ Angelique Groza Lyons
                                                  Attorney for Defendant




                                              8

 7089893v.1
